Citation Nr: 0304269	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death as not well grounded.  In an April 2000 
decision, the Board denied the appeal for service connection 
for the cause of the veteran's death as not well grounded.

The appellant appealed the April 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
She also appointed Mark R. Lippman, attorney, to provide 
further representation before the Court and VA with regard to 
this matter.  In a December 2000 order, the Court granted a 
joint motion from the parties to vacate the April 2000 Board 
decision and to remand the case for readjudication and 
consideration of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002) that 
eliminated the concept of a well-grounded claim and redefined 
VA's duty to assist a claimant in the development of a claim.  
The case was thereafter returned to the Board.

In a February 2001 letter, the Board asked the appellant's 
attorney whether he wanted to submit additional argument 
and/or evidence. In April 2001, the attorney requested DIC 
for the appellant under 38 U.S.C.A. § 1318 based on clear and 
unmistakable error in a July 1947 RO rating decision, on the 
theory that it had incorrectly evaluated the veteran's 
service-connected disabilities and failed to consider his 
entitlement to a total rating for compensation purposes based 
on individual unemployability.

In July 2001, the Board remanded the case to the RO for 
additional development and adjudicative action.  The 
appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of those claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F. 3d 1365 (Fed. Cir. 2001).  In that decision, the 
Federal Circuit directed VA to conduct expedited rulemaking 
that will either explain why certain regulations -- 38 C.F.R. 
§§ 3.22 and 20.1106 - are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.


FINDINGS OF FACT

1.  The veteran's death in August 1997 was due to a 
respiratory disease due to cigarette smoking and 
cardiovascular-renal disease.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of shell fragment wounds of the 
right hand and forearm, Muscle Group IX, rated 20 percent; 
residuals of shell fragment wounds of the right calf and 
foot, Muscle Group XI, rated 20 percent; residuals of shell 
fragment wounds of the left foot, rated 10 percent; residuals 
of shell fragment wounds to the face and head, rated 
10 percent; and residuals of shell fragment wounds of the 
right shoulder and upper arm, right side of chest, right 
buttocks and hip, and left thigh, rated 10 percent.  The 
combined rating for the service-connected disabilities was 
60 percent.

3.  A respiratory or cardiovascular-renal disease was not 
present in service or for many years later, and a respiratory 
or cardiovascular-renal disease was not related to an 
incident of service or to a service-connected disability.

4.  The veteran's cigarette smoking had its onset before 
service and his inservice tobacco use was not a material 
factor in his development of respiratory disease or 
cardiovascular-renal disease.

5.  The veteran's service-connected disabilities did not have 
a material influence in producing his death.


CONCLUSIONS OF LAW

1.  A chronic respiratory disease or cardiovascular-renal 
disease was not incurred in or aggravated by active service; 
nor may cardiovascular-renal disease be presumed to have been 
incurred in active service; nor is a chronic respiratory 
disease or cardiovascular-renal disease proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).

2.  The veteran's death due to a respiratory disease related 
to cigarette smoking and cardiovascular-renal disease was not 
caused by a disability incurred in or aggravated by active 
service; nor did a service-connected disability contribute 
substantially or materially to his death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
appellant's claim for service connection for the cause of the 
veteran's death, and that the requirements of the VCAA have 
in effect been satisfied.

The appellant and her representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the appellant to prevail on 
the claim.  The appellant's attorney has been given the 
opportunity to submit written argument.  The Board has 
requested medical opinions as to the relationship between the 
cause of the veteran's death and cigarette smoking in 
service, and in a July 2001 letter the RO asked the appellant 
to sign forms authorizing VA to obtain additional 
information.  A review of the record does not show receipt of 
such forms.  In another July 2001 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without providing additional assistance to her in 
the development of the claim as required by the VCAA or to 
give her attorney another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from August 1943 to October 
1945.  Service documents show that he was born in October 
1913.

A death certificate shows that the veteran died in August 
1997 while hospitalized at a private medical facility.  The 
cause of death was chronic obstructive pulmonary disease 
(COPD) due to cigarette smoking, and atrial fibrillation and 
pulmonary emboli were other significant conditions listed as 
contributing to his death.  An autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for residuals of shell fragment wounds of the right 
hand and forearm, Muscle Group IX, rated 20 percent; 
residuals of shell fragment wounds of the right calf and 
foot, Muscle Group XI, rated 20 percent; residuals of shell 
fragment wounds of the left foot, rated 10 percent; residuals 
of shell fragment wounds to the face and head, rated 
10 percent; and residuals of shell fragment wounds of the 
right shoulder and upper arm, right side of chest, right 
buttocks and hip, and left thigh, rated 10 percent.  The 
combined rating for the service-connected disabilities was 
60 percent.

Service medical records do not show the presence of a 
respiratory or cardiovascular disease.  A certificate of 
disability for discharge dated in October 1945 reveals that 
the veteran was separated from service due to disabilities 
sustained in combat in August 1944 in France.  The 
disabilities included deformity of the right hand, right 
shoulder, defective vision, defective hearing, etc.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1946 to 
1997.  The more salient medical reports regarding the 
appellant's claim for service connection for the cause of the 
veteran's death are discussed below.

A summary of the veteran's hospitalization at a private 
medical facility in August 1987 notes that he had pain 
primarily in the mid dorsal area of the back associated with 
some activity.  Physical examination revealed a left carotid 
endarterectomy scar.  The discharge diagnoses were chest pain 
of undetermined etiology, and status post coronary artery 
bypass surgery.

A summary of the veteran's hospitalization at a private 
hospital in August 1994 note a history positive for prostatic 
cancer about 5 years ago, history of angina pectoris with no 
documented infarction, a left carotid endarterectomy in the 
1960's, macular degeneration that was progressive, and 
progressive memory loss over the past 2 years.  The 
impressions on the report of this hospitalization were 
syncope, rule out transient ischemic attack, hematochezia, 
status post radiation therapy for carcinoma of the prostate, 
and stable coronary artery disease.

A private medical report shows that the veteran was 
hospitalized in February 1997 for the primary complaint of 
shortness of breath and leg swelling.  The impressions were 
congestive heart failure, chronic atrial fibrillation, 
coronary artery disease, COPD, hypothyroidism, previous 
pulmonary emboli, status post carcinoma of the prostate, and 
dementia.

A private medical report shows that the veteran died while 
hospitalized in August 1997.  His social history recorded 
during this hospitalization noted that he smoked one and 1/2 
packs of cigarettes a day for 57 years and stopped in 1985 
when he developed "angina".  The diagnoses were respiratory 
failure secondary to pulmonary fibrosis and COPD with 
progression and death; long history of cigarette abuse (80 
pack years), stopping in 1985; recurrent atrial fibrillation; 
chronic renal insufficiency; history of multiple pulmonary 
emboli; chronic amiodarone therapy; chronic Coumadin therapy 
for atrial fibrillation and pulmonary emboli; peripheral 
edema probably due to venous insufficiency; senile dementia; 
history of bleeding ulcer in the past; history of radiation 
proctitis of the rectum in the past; history of carcinoma of 
the prostate, status post radiation treatments; history of 
small non-Q wave myocardial infarction in August 1994; 
history of angina pectoris; status post right carotid 
endarterectomy in January 1995; status post left carotid 
endarterectomy in 1968; status post bypass of the left 
subclavian artery in December 1994; anemia probably secondary 
to chronic disease; and history of hypothyroidism.

A private medical report dated in September 1997 notes that 
the veteran had a history of severe obstructive lung disease 
along with pulmonary fibrosis, that were both caused and/or 
exacerbated by cigarette smoking.  The signatory, a medical 
doctor, noted that the veteran's wife produced a document 
that the veteran smoked heavily during World War II, and 
opined that the cigarette smoking contributed to the 
veteran's lung disease and cardiovascular disease, and that 
the lung disease contributed substantially to his death.

A private medical report dated in September 1997 notes that 
the veteran had been under the care of the signatory, a 
medical doctor, since 1985.  The signatory noted that the 
veteran had COPD in 1985 and a 57 year history of cigarette 
smoking, but stopped some 2 to 3 years before his first 
visit.  The signatory opined that the COPD was a direct 
consequence of the veteran's cigarette smoking.

A letter addressed to the veteran in July 1944 was received 
in November 1997.  The signatory, the veteran's former wife 
as annotated on the letter, asks him to buy her cigarettes.  

A letter from the veteran's niece was received in November 
1997.  In the letter, the niece relates that she never knew 
the veteran to smoke prior to service.

A nicotine dependence questionnaire was completed by the 
appellant in November 1997.  In it, she notes that the 
veteran smoked in service and stopped in 1987.

A ration slip issued to the veteran by the service department 
in 1944 was received in March 1998.  This document reveals 
that he was authorized to buy cigarettes.

The evidence in the veteran's claims folder was reviewed by 
the Associate Chief of the Pulmonary Medicine Section of a VA 
medical facility in January 2002 pursuant to a request from 
the Board in July 2001 to obtain various opinions.  The Board 
had requested that the reviewer express opinions as to 
whether it was at least as likely as not that COPD, 
respiratory failure, atrial fibrillation, pulmonary emboli or 
any other entity that was a direct or contributory cause of 
the veteran's death had its onset in service; whether the 
cardiovascular-renal disease, including hypertension, was 
manifest to a compensable degree within the one-year period 
immediately following his discharge from service; whether it 
was at least as likely as not that the veteran developed an 
addiction to tobacco during his period of military service; 
whether it was at least as likely as not that inservice 
tobacco use of the veteran was a direct cause of his COPD, 
respiratory failure, atrial fibrillation or pulmonary emboli; 
and whether it was at least as likely as not that the 
service-connected disabilities of the veteran were a direct 
or contributory cause of his death.

The reviewer noted that the veteran had a history of smoking 
at age 14 and continued to smoke until the age of 72, a total 
of 57 years of smoking that implied he smoked prior to his 
military service, despite his niece's written denial; that 
the record revealed the veteran was labeled as having 
"COPD", but there was no substantiation of this by PFT's 
(pulmonary function testing), he had no baseline ABG 
(arterial blood gases), and he was on no medical treatment 
for this, e.g. any inhalers; that his chest X-ray showed 
"interstitial" changes that could be secondary to chronic 
CHF (chronic heart failure) or exacerbated by smoking (unable 
to assess the latter), an advance "COPD" chest X-ray is 
usually fairly clear with increase in AP diameter, flatten 
diaphragm, hyper lucent with or without bleb or bullae, none 
in chart; and that most likely the veteran's death was due to 
other causes, i.e. cardiac and not pulmonary.  In an addendum 
to this report dated in June 2002, the reviewer opined that 
it was not as likely as not that COPD, respiratory failure, 
atrial fibrillation, pulmonary emboli or any other entity of 
the veteran was a direct or contributory cause of his death 
or had its onset in service; that the veteran's 
cardiovascular, renal disease, including hypertension was not 
manifest to a compensable degree within one year immediately 
following his discharge from service; that it was not at 
least as likely as not that the veteran developed an 
addiction to tobacco during his period of military service; 
that it was not at least as likely as not that inservice 
tobacco use of the veteran was a direct cause of his COPD, 
respiratory failure, and atrial fibrillation or pulmonary 
emboli; and that it was not at least as likely as not that a 
service-connected disability of the veteran was a direct or 
contributory cause of his death.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where cardiovascular-renal disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOGPCPREC 2-93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, 
the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206 that strikes out the provisions 
of Public Law No. 105-178 concerning the amendment to 
38 U.S.C.A. §§ 1110 and 1131 and inserts a new section that 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  The new section, to be codified at 
38 U.S.C.A. § 1103, does not preclude establishment of 
service connection based upon a finding that a disease or 
injury became manifest or was aggravated during active 
service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  The changes in Public Law No. 
105-206 permit payment of compensation for tobacco related 
disability that are manifested or aggravated during service 
or are manifested to a compensable degree during any 
applicable presumptive period following service.  The changes 
in Public Law No. 105-206 apply to claims filed after June 9, 
1998, and do not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  In this case, the 
appellant filed her claim before June 9, 1998, and service 
connection for the cause of the veteran's death based on a 
disability due to cigarette smoking is not precluded.

The evidence reveals that the veteran's death in August 1997 
was due to a respiratory disease and a cardiovascular-renal 
disease.  The service medical records do not show the 
presence of either disease, and the post-service medical 
records do not reveal the presence of either disease until 
many years after his discharge from service.  Nor does the 
evidence causally link either disease to a service-connected 
residual of his shell fragment wounds in service.  The 
medical evidence, as noted in private medical reports dated 
in September 1997, however, links those diseases to the 
veteran's cigarette smoking.  The question now for the Board 
to decide is whether the veteran's abuse of tobacco had its 
onset in service.

Statements from the appellant and the veteran's niece 
indicate that the veteran smoked cigarettes in service, and 
this evidence is supported by the overall evidence of record.  
The statement from the niece indicates that the veteran did 
not smoke prior to service, but the medical evidence reveals 
that the veteran had a history of cigarette smoking since 
around the age of 14 years.  The medical evidence is fairly 
consistent in regard to the history of the veteran's 
cigarette smoking and the Board finds that it is more 
credible than the statement of the veteran's niece.  

In July 2001, the Board remanded the case to the RO in order 
to have the veteran's records reviewed by a pulmonologist to 
obtain various medical opinions with regard to the veteran's 
cigarette smoking in service to the cause or causes of his 
death.  In January 2002, the veteran's records were reviewed 
by the Associate Chief of the Pulmonary Medicine Section of a 
VA medical facility who opined in a report dated in June 2002 
that it was not as likely as not that COPD, respiratory 
failure, atrial fibrillation, pulmonary emboli or any other 
entity of the veteran was a direct or contributory cause of 
his death or had its onset in service; that the veteran's 
cardiovascular, renal disease, including hypertension was not 
manifest to a compensable degree within one year immediately 
following his discharge from service; that it was not at 
least as likely as not that the veteran developed an 
addiction to tobacco during his period of military service; 
that it was not at least as likely as not that inservice 
tobacco use of the veteran was a direct cause of his COPD, 
respiratory failure, and atrial fibrillation or pulmonary 
emboli; and that it was not at least as likely as not that a 
service-connected disability of the veteran was a direct or 
contributory cause of his death.

In view of the above, the Board finds that the evidence does 
not link the causes of the veteran's death, first found many 
years after his discharge, to an incident of service, 
including cigarette smoking.  The evidence reveals that the 
veteran smoked cigarettes in service, but does not show that 
his cigarette smoking in service was a direct or contributory 
factor to the medical conditions that caused and/or 
contributed to his death.  The evidence as a whole indicates 
that the veteran's tobacco abuse began before his entry into 
service and that his cigarette smoking in service was not a 
material factor in the causes of the disabilities that caused 
his death.  Nor does the evidence link the causes of the 
veteran's death to a service-connected disability.  Hence, 
the preponderance of the evidence is against the claims for 
service connection for a respiratory or cardiovascular 
disease, and the claim is denied.

As noted above, the evidence establishes that the veteran's 
death was due to a respiratory disease related to cigarette 
smoking and a cardiovascular-renal disease that was not 
related to service   Nor is there any evidence showing that 
the veteran's service-connected disabilities caused the 
veteran's death or contributed substantially or materially to 
his death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  The benefit of the doubt doctrine is 
not for application with regard to the appellant's claim 
because the preponderance of the evidence is against her 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

